UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):September 5, 2007 CPI CORP. (Exact name of registrant as specified in its charter) Delaware 1-10204 43-1256674 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1706 Washington Ave., St. Louis, Missouri 63103 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (314) 231-1575 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. CPI Corp. (the “Company”) entered into an Amendment No. 1 (the “Amendment”) dated as of September 5, 2007 with Computershare Investor Services, LLC, as successor to Harris Trust and Savings Bank, as Rights Agent, to the Rights Agreement dated as of March 13, 2000 (the “Rights Agreement”), by and between CPI Corp. and Harris Trust and Savings Bank.The Amendment pertains to (a) David M. Meyer, who is currently Chairman of the Company’s board of directors, and his affiliates and persons with whom he is a beneficial owner (as such terms are defined in the Rights Agreement) (the “Core Knightspoint Group”), (b) each person who is or becomes (for any length of time) a member of the Core Knightspoint Group on or after September 5, 2007 and (c) any person who is a beneficial owner with or affiliate of any member of the Core Knightspoint Group or any person described in clause (b) above (collectively, the “Knightspoint Group”).Michael Koeneke and Mark Mitchell, two of the Company’s Directors, are also part of, or affiliated with, the Core Knightspoint Group. The Amendment permits the Knightspoint Group to obtain beneficial ownership of up to 30% of the Company’s common shares (defined as “Exempt Person” status); provided, that: (1) each person who ceases to be a member of the Core Knightspoint Group does not acquire shares of the Company’s common shares if, as a result, such person would become, directly or indirectly, the beneficial owner of more than the greater of (x) the percentage of the shares of the Company’s common shares outstanding that such person beneficially owned immediately after it ceased to be a member of the Core Knightspoint Group and (y) 20% of the shares of the Company’s common shares outstanding; (2) each person who is or ever becomes a member of the Knightspoint Group delivers to the Secretary of the Company, on the date that is the latest of (x) September 5, 2007, (y) the date upon which such person becomes a member of the Knightspoint Group, and (z) the date upon which such person first becomes the direct beneficial owner of any common shares, an irrevocable proxy and agreement which shall (a) grant an irrevocable proxy to the Secretary of the Company to vote from time to time the pro rata number of shares of the Company’s common shares (the “Pro Rata Shares”) owned by such Person, (b) contain an affirmative covenant by such person that it will never acquire common shares if, as a result, the number of shares of common shares directly or indirectly beneficially owned by all members of the Knightspoint Group in the aggregate would be equal to 30% or more of the common shares outstanding and (c) contain an affirmative covenant by such person (if such person was previously a member of the Core Knightspoint Group) that it will comply with requirements set forth in clause (1) above; (3) no member of the Knightspoint Group votes its Pro Rata Shares in opposition to a recommendation of the board of directors of the Company; and (4) no member of the Knightspoint Group takes any legal action in a court of law to contest the validity of the irrevocable proxy and agreement. Before the Amendment, the Rights Agreement’s standard threshold of 20% would have applied to the Knightspoint Group. The irrevocable proxy and agreement will remain in effect until termination of the Rights Agreement.If the Knightspoint Group fails (for any reason and without regard to the fault or lack of fault of any particular member of the Knightspoint Group) to comply with clause (1) above, the Knightspoint Group shall not be disqualified from Exempt Person status as a result of such breach of clause (1), provided that the Knightspoint Group cures such breach within five (5) days after written notice identifying such breach from the Company to the members of the Knightspoint Group of which the Company is aware.In the event that the Knightspoint Group shall fail (for any reason and without regard to the fault or lack of fault of any particular member of the Knightspoint Group) to comply with clauses (2), (3), (4) or (5) of this paragraph, then during the period in which the breach is outstanding, the Knightspoint Group shall not vote any common shares beneficially owned by any of them in opposition to the recommendations of the board of directors of the Company without the approval of the Company. The description of the Amendment and the Rights Agreement provided above is qualified in its entirety by reference to the full texts of the Amendment (including the form of irrevocable proxy and agreement) and the Rights Agreement, which are attached hereto as Exhibit 4.1 (the Amendment) and attached as Exhibit 4.1 (the Agreement) to the Company’s current report on Form 8-K filed with the Securities and Exchange Commission on March 14, 2000, respectively.The Amendment and the Rights Agreement are incorporated into this Item 1.01 by reference. Item 3.03Material Modifications to Rights of Security Holders. The information set forth in Item 1.01 of this Form 8-K is hereby incorporated into this Item 3.03 by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits: The following exhibit is filed with this current report on Form 8-K: 4.1 Amendment No. 1, dated September 5, 2007, by and between CPI Corp. and Computer Share Investor Services, LLC, as successor to Harris Trust and Savings Bank, as Rights Agent, to the Rights Agreement dated as of March 13, 2000, by and between CPI Corp. and Harris Trust and Savings Bank. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CPI CORP. By: /s/Jane E. Nelson Jane E. Nelson Secretary and General Counsel Dated:September 5, 2007
